Exhibit 10.1
2010 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS 2010 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Amended Agreement”),
dated as of December 17, 2010, between AMICUS THERAPEUTICS, INC., a Delaware
corporation having an office at 6 Cedar Brook Drive, Cranbury, New Jersey 08512
(the “Company”), and JOHN F. CROWLEY, an individual residing at 15 Leonard
Court, Princeton, NJ 08540 (“Employee”).
PREAMBLE
WHEREAS, effective January 6, 2005, the Company and the Employee entered into
that certain Employment Agreement (the “Original Agreement”);
WHEREAS, since the effective date of the Original Agreement the Company and
Employee have entered into several amendments of the Original Agreement and this
2010 Amended and Restated Agreement amends and restates in its entiretyall prior
agreements between the Company and Employee;
WHEREAS, since January 17, 2005, the Employee has served as the Chief Executive
Officer of the Company, and the Company desires to continue the employment of
Employee in the capacities of President and Chief Executive Officer and Employee
desires to continue such service, all pursuant to the terms and conditions
hereinafter set forth;
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the sufficiency and receipt whereof
is hereby acknowledged, the parties agree as follows:
Section 1. Definitions. Unless otherwise defined herein, the following terms
shall have the following respective meanings:
“Cause” means for any of the following reasons: (i) willful or deliberate
misconduct by Employee that materially damages the Company;
(ii) misappropriation of Company assets; (in) Employee’s conviction of or a plea
of guilty or “no contest” to, a felony; or (iv) any willful disobedience of the
lawful and unambiguous instructions of the Board of Directors of the Company;
provided that the Board of Directors has given Employee thirty (30) days written
notice of such disobedience or neglect and Employee has failed to cure such
cause.
“Change in Control Event” means any of the following (i) any person or entity
(except for a current stockholder) becomes the beneficial owner of greater than
50% of the then outstanding voting power of the Company; (ii) a merger or
consolidation with another entity where the voting securities of the Company
outstanding immediately before the transaction constitute less than a majority
of the voting power of the voting securities of the Company or the surviving
entity outstanding immediately after the transaction, or (iii) the sale or
disposition of all or substantially all of the Company’s assets.

 

 



--------------------------------------------------------------------------------



 



“Common Stock” means the common stock of the Company; par value $.01 per share.
“Effective Date” means January 17, 2005.
“Good Reason” means (i) a material diminution in Employee’s authority, duties,
or responsibilities from those set forth in this Amended Agreement, or (ii) a
material change in the geographic location at which the Employee must perform
the services, in each case without the Employee’s consent. The Employee must
provide the Company with notice of the Good Reason condition within ninety
(90) days of its initial existence, the Company shall have a period of thirty
(30) days within which it may remedy the condition and not be required to pay
the severance payment, and any Good Reason termination must occur within two
(2) years of the initial existence of the Good Reason condition.
Section 2. Employment.
Subject to the terms and conditions of this Amended Agreement, Employee is
hereby employed by the Company to serve as its President and Chief Executive
Officer. Employee accepts such employment, and agrees to discharge all of the
duties normally associated with said positions, to faithfully and to the best of
his abilities perform such other services consistent with his position as a
senior executive officer as may from time to time be assigned to him by the
Board of Directors of the Company and to devote all of his business time, skill
and attention to such services. Notwithstanding the foregoing, however, Employee
may serve on the boards of directors of other companies, and in civic, cultural,
philanthropic and professional organizations so long as such service does not
detract from the performance of Employee’s duties hereunder, such determination
to be made by the Board of Directors in its sole discretion. Employee may
continue service as an officer, U.S. Navy Reserve, and any periods of active
duty service shall not result in any reduction in compensation or benefits
payable to Employee under Section 3 of this Amended Agreement. At all times
during which Employee remains President and Chief Executive Officer of the
Company, Employee shall serve as a member of the Company’s Board of Directors
and, at the request of the Company’s Board of Directors, as an officer or
director of any Company affiliate, in each case without additional remuneration
therefor.
Section 3. Compensation and Benefits.
3.1 Base Salary. During the Employment Term (as defined in Section 5 hereof),
the Company shall pay Employee a salary at the annual rate of $545,000 or such
greater amount as the Company’s Board of Directors may from time to time
establish pursuant to the terms hereof (the “Base Salary”). Such Base Salary
shall be reviewed annually and may be increased, but not decreased, by the Board
of Directors of the Company in its sole discretion. The Base Salary shall be
payable in accordance with the Company’s customary payroll practices for its
senior management personnel.

 

2



--------------------------------------------------------------------------------



 



3.2 Bonus. During the Employment Term, Employee shall be eligible to participate
in the Company’s bonus programs in effect with respect to senior management
personnel. Employee shall be eligible to receive an annual target bonus of up to
60% of the Base Salary in cash (the “Bonus”). Any Bonus payment to which
Employee becomes entitled hereunder shall be paid to Employee in a lump sum on
or before the 15th day of the third month following the end of the calendar year
in which the Bonus was earned.
3.3 Benefits
(a) Benefit Plans. During the Employment Term, Employee may participate, on the
same basis and subject to the same qualifications as other senior management
personnel of the Company, in any benefit plans (including health and medical
insurance of Employee, Employee’s spouse and Employee’s dependents) and policies
in effect with respect to senior management personnel of the Company, including
any stock option plan.
(b) Reimbursement of Expenses. During the Employment Term, the Company shall pay
or promptly reimburse Employee, upon submission of proper invoices in accordance
with the Company’s normal procedures, for all reasonable out-of-pocket business,
entertainment and travel expenses incurred by Employee in the performance of his
duties hereunder. Any taxable reimbursement of business or other expenses as
specified under this Amended Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the calendar year after the year in which such expense was incurred;
and (3) the right to reimbursement shall not be subject to liquidation or
exchange for another benefit.
(c) Medical Expenses. Effective January 1, 2011, the Company shall pay to
Employee a monthly amount equal to $150,000 in cash to cover (1) out-of-pocket
medical expenses incurred or accrued by Employee, Employee’s spouse and
Employee’s dependents from and after January 1, 2011 (collectively, “Reimbursed
Medical Expenses”) and (2) corresponding tax gross-up payments on behalf of the
Employee relating to the appropriate federal and state taxing authorities (the
“Tax Gross Up Payments” and collectively with the “Reimbursed Medical Expenses”,
the “Health Care Reimbursement Benefits”). This amount shall be paid to Employee
on the first day of each calendar month with respect to that calendar month. In
no event shall the Company make total payments to the Employee for the Health
Care Reimbursement Benefits in excess of $1,800,000 for a calendar year. The
benefits and payments set forth in this paragraph shall continue for a period of
twelve (12) months following Employee’s death or termination of employment by
reason of Disability as provided in Section 5.5 hereof, and shall be payable to
Employee or Employee’s estate, as applicable, on the first day of each calendar
quarter with respect to that calendar quarter. Within fifteen (15) days after
the end of each calendar quarter, the Employee shall submit receipts evidencing
the Reimbursed Medical Expenses incurred or accrued with respect to such
calendar quarter to an auditing firm to be selected by the Company in its sole
discretion (the “Auditors”). The Auditors shall review such receipts to
determine whether the Reimbursed Medical Expenses meet the definition of
“medical expenses” pursuant to

 

3



--------------------------------------------------------------------------------



 



the then applicable U.S. Internal Revenue Service regulations (“Allowable
Expenses”) and provide the Company and the Employee with a report detailing its
conclusions (the “Auditors’ Report”) within forty-five (45) days of the end of
such quarter. The Auditors’ shall provide the Company and the Employee with an
Auditors’ Report relating to the previously-ended calendar year (“Year-End
Auditors’ Report”) by March 1. The Year-End Auditors’ Report shall detail the
Allowable Expenses for the year and a calculation of the amount of Tax Gross-Up
Payments adjusted to reflect the Allowable Expenses (“Adjusted Tax Gross-Up
Payments”). All reports of the Auditors shall be delivered to the Chairman of
the Company’s Audit Committee of the Board of Directors and the Company’s Chief
Accounting Officer. In the event that the sum of the Allowable Expenses for the
year and the Adjusted Tax Gross-Up Payments are less than $1,800,000, then the
Employee shall reimburse such difference to the Company within thirty (30) days
of the date of the Auditors’ Report.
(d) Vacation. During the Employment Term, Employee shall be entitled to up to
four (4) weeks of vacation in accordance with the policies of the Company
applicable to senior management personnel from time to time.
(e) Withholding. The Company shall be entitled to withhold from amounts payable
or benefits accorded to Employee under this Agreement all federal, state and
local income, employment and other taxes, as and in such amounts as may be
required by applicable law.
Section 4. Employment Term. The term of this Agreement (the “Employment Term”)
shall end on the close of business on the first anniversary of the date of this
Amended Agreement. The Employment Term shall be automatically extended for
additional one-year periods (each a “Renewal Period”) unless, at least sixty
(60) days prior to the end of the expiration of the Employment Term, Employee
notifies the Board of Directors or the Board of Directors notifies Employee that
the notifying party does not wish to extend such Employment Term. Employee’s
employment hereunder shall be coterminous with the Employment Term, unless
sooner terminated as provided in Section 5.
Section 5. Termination; Severance Benefits.
5.1 Generally. Either the Board of Directors of the Company or Employee may
terminate Employee’s employment hereunder, for any reason, at any time prior to
the expiration of the Employment Term, upon sixty (60) days prior written notice
to the other party. Upon termination of Employee’s employment hereunder for any
reason, Employee shall be deemed simultaneously to have resigned as a member of
the Board of Directors of the Company and from any other position or office he
may at the time hold with the Company or any of its affiliates.

 

4



--------------------------------------------------------------------------------



 



5.2 Termination by Employee.
(a) No Reason. If, prior to the expiration of the Employment Term, Employee
voluntarily resigns from his employment, other than for Good Reason, Employee
shall (i) receive no further Base Salary or Bonus hereunder, other than accrued
and unpaid Base Salary through and including the effective date of termination
of his employment with the Company (the “Accrued Compensation”) and (ii) cease
to be covered under or be permitted to participate in or receive any of the
benefits described in Section 3.3 hereof (provided, however, that Employee shall
be entitled to receive any benefits under Section 3.3 hereof to the extent such
benefits have accrued through and including the effective date of termination of
his employment with the Company, such amount being payable in a lump sum on the
effective date of the termination of Employee’s employment with the Company).
(b) Good Reason. If, prior to the expiration of the Employment Term, a condition
occurs which constitutes Good Reason and after Employee has complied with the
applicable notice period and the Company has failed to remedy such condition,
Employee actually resigns (all as described in detail in the definition of “Good
Reason” in Section 1), Employee shall be entitled to receive, subject to
Section 5.7(b) below, an amount equal to Employee’s then current Base Salary,
payable over eighteen (18) months in accordance with the Company’s customary
payroll practices then in effect for its senior management personnel (the
“Severance Payment”), plus an amount equal to 1.5 (one and one-half) times the
target Bonus for the year in which such termination occurs (such amount being
payable in a lump sum on the effective date of the termination of Employee’s
employment with the Company), plus any of the benefits under Section 3.3 hereof
if and to the extent such benefits have accrued through and including such
effective date of termination (such accrued benefits being payable in a lump sum
on such effective date of the termination). In addition, the vesting of the
Options shall accelerate with respect to the twelve (12) month period beginning
on the date of Employee’s effective date of termination, and Employee shall
continue to be covered under or be permitted to participate in or receive the
benefits described in paragraphs (a) and (c) of Section 3.3 hereof for the
period of time during which the Severance Payment is payable to Employee.
5.3 Termination by the Company.
(a) Without Cause. If, prior to the expiration of the Employment Term, the
Company terminates Employee’s employment hereunder without Cause or if the Board
of Directors of the Company gives written notice pursuant to Section 4 hereof
notifying Employee that the Board of Directors does not wish to extend the
Employment Term, then Employee shall be entitled to receive the Severance
Payment commencing upon the effective date of the termination of Employee’s
employment with the Company, shall be entitled to receive (in a lump sum on such
effective date of termination) benefits under Section 3.3(b) hereof to the
extent such benefits have accrued through and including such effective date of
termination, shall continue to be covered under or be permitted to participate
in or receive the benefits described in paragraphs (a) and (c) of Section 3.3
hereof for the period of time during which the Severance Payment is payable to
Employee (any amounts to be paid thereunder to be payable to Employee or
Employee’s estate, as applicable, on the first day of each calendar quarter with
respect to that calendar quarter), and shall be paid (in a lump sum on such
effective date of termination) an amount equal to 1.5 (one and one-half) times
the target Bonus for the year in which such termination occurs; all such
payments under this section shall be made subject to Section 5.7(b) below. In
addition, the vesting of the Options shall accelerate with respect to the twelve
(12) month period beginning on the date of Employee’s effective date of
termination.

 

5



--------------------------------------------------------------------------------



 



(b) For Cause. If, prior to the expiration of the Employment Term, the Company
terminates Employee’s employment hereunder for Cause, Employee shall (i) receive
no further Base Salary or Bonus hereunder, other than Accrued Compensation which
shall be payable on the effective date of the termination of Employee’s
employment with the Company and (ii) cease to be covered under or be permitted
to participate in or receive any of the benefits described in Section 3.3
hereof; provided, however, that (A) Employee shall be entitled to receive (in a
lump sum on such effective date of termination) any benefits under Section 3.3
hereof to the extent such benefits have accrued through and including such
effective date of termination, subject to Section 5.7(b) below and (B) if
Employee is terminated for Cause hereunder solely as a result of being convicted
of a felony, which conviction is ultimately reversed on appeal or pardoned,
Employee shall be deemed to have been terminated without Cause as of the date of
such termination for Cause.
5.4 Termination in Connection with a Change in Control Event. If, prior to the
expiration of the Employment Term, (i) a condition occurs which constitutes Good
Reason and after Employee has complied with the applicable notice period and the
Company has failed to remedy such condition, Employee actually resigns (all as
described in detail in the definition of “Good Reason” in Section 1), (ii) the
Company terminates Employee’s employment hereunder without Cause, or (iii) if
the Board of Directors of the Company gives written notice pursuant to Section 4
hereof notifying Employee that the Board of Directors does not wish to extend
the Employment Term, in each case within: (a) three (3) months prior to, or
(b) twelve (12) months following, the occurrence of a Change in Control Event,
Employee shall be entitled to receive an amount equal to two (2.0) times
Employee’s then current Base Salary, payable over twenty-four (24) months,
commencing upon the effective date of the termination of Employee’s employment
with the Company, in accordance with the Company’s customary payroll practices
for its senior management personnel (the “Change in Control Severance Payment”),
plus an amount equal to two (2.0) times the target Bonus for the year in which
such resignation or termination occurs (such amount being payable in a lump sum
on such effective date of termination), plus any of the benefits under
Section 3.3 hereof if and to the extent such benefits have accrued through and
including such effective date of termination (such accrued benefits being
payable in a lump sum on such effective date of the termination). In addition,
the Options shall vest in full, any vesting requirements for any restricted
stock grants shall lapse and Employee shall continue to be covered under or be
permitted to participate in or receive the benefits described in paragraphs
(a) and (c) of Section 3.3 hereof for the period of time during which the Change
in Control Severance Payment is payable to Employee (any amounts to be paid
thereunder to be payable to Employee or Employee’s estate, as applicable, on the
first day of each calendar quarter with respect to that calendar quarter). All
payments made under this section shall be subject to Section 5.7(b) below.

 

6



--------------------------------------------------------------------------------



 



5.5 Termination upon Death or Disability. Employee’s employment hereunder shall
terminate upon death of Employee. The Company may terminate Employee’s
employment hereunder in the event Employee is disabled and such disability
continues for more than 180 days. “Disability” shall be defined as the inability
of Employee to render the services required of him, with or without a reasonable
accommodation, under this Amended Agreement as a result of physical or mental
incapacity. In the event of death or termination by the Company due to
disability of Employee, the Company shall continue to pay to Employee or
Employee’s estate, the compensation required under Section 3, for a period of
twelve (12) months (any amounts to be paid thereunder to be payable to Employee
or Employee’s estate, as applicable, on the first day of each calendar quarter
with respect to that calendar quarter, except reimbursement of expenses pursuant
to Section 3.3(b) which reimbursements shall be payable in accordance with such
Section 3.3(b)).
5.6 Release Required. In order to receive the Severance Payment or the Change in
Control Severance Payment, and other benefits under Section 5 hereof, including
the acceleration of vesting of the Options, Employee must execute and deliver to
the Company a release, the form and substance of which are acceptable to the
Company. Any amounts otherwise payable on account of the Employee’s termination
of employment under this Amended Agreement which (i) are conditioned in any part
on a release of claims and (ii) would otherwise be paid (assuming the release is
given) prior to the last day on which the release could become irrevocable
assuming the Employee’s latest possible execution and delivery of the release
(such last day, the “Release Deadline”) shall be paid, if ever, only on the
Release Deadline, even if the Employee’s release becomes irrevocable before that
date. The Company may elect to make such payment prior to the Release Deadline,
however, provided that the release is given by the Employee prior to such date,
and further provided that if the Release Deadline is more than thirty (30) days
following the date on which the Employee has given the release, then payment may
be made no earlier than thirty (30) days prior to the Release Deadline.
5.7 Section 409A.
(a) Purpose. This section is intended to help ensure that compensation paid or
delivered to the Employee pursuant to this Amended Agreement either is paid in
compliance with, or is exempt from, Section 409A of the Internal Revenue Code of
1986, as amended and the rules and regulations promulgated thereunder
(collectively, “Section 409A”). However, the Company does not warrant to the
Employee that all compensation paid or delivered to him for his services will be
exempt from, or paid in compliance with, Section 409A.
(b) Amounts Payable On Account of Termination. For the purposes of determining
when amounts otherwise payable on account of the Employee’s termination of
employment under this Amended Agreement will be paid, which amounts become due
because of his termination of employment, “termination of employment” or words
of similar import, as used in this Amended Agreement, shall be construed as the
date that the Employee first incurs a “separation from service” for purposes of
Section 409A on or following termination of employment. Furthermore, if the
Employee is a “specified employee” of a public company as determined pursuant to
Section 409A as of his termination of employment, any amounts payable on account
of his termination of employment which constitute deferred compensation within
the meaning of Section 409A and which are otherwise payable during the first six
months following the Employee’s termination (or prior to his death after
termination) shall be paid to the Employee in a cash lump-sum on the earlier of
(1) the date of his death and (2) the first business day of the seventh calendar
month immediately following the month in which his termination occurs.

 

7



--------------------------------------------------------------------------------



 



(c) Interpretative Rules. In applying Section 409A to amounts paid pursuant to
this Agreement, any right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.
(d) Deferred Compensation Taxes. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit under this Agreement
received or to be received by the Employee (the “Payment”) is determined to be
subject (in whole or part) to the penalties imposed by Section 409A of the Code
(the “Additional Taxes”), then the Employee shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by the Employee of the Additional Taxes, the Employee retains an amount equal to
the Payment net of any applicable taxes and withholdings other than Additional
Taxes. All determinations required to be made under this provision, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s accountants or such other certified public
accounting firm designated by the Employee and reasonably acceptable to the
Company. Any certified public accounting firm chosen by the Employee shall
provide detailed supporting calculations both to the Company and the Employee.
Any Gross-Up Payment due under this paragraph shall be paid to the Employee no
later than December 31 of the calendar year following the calendar year in which
the Employee remits the Additional Taxes to the applicable authorities.
Section 6. Federal Excise Tax.
6.1 General Rule. Employee’s payments and benefits under this Agreement and all
other arrangements or programs related thereto shall not, in the aggregate,
exceed the maximum amount that may be paid to Employee without triggering golden
parachute penalties under Section 280G of the Code, and the provisions related
thereto with respect to such payments. If Employee’s benefits must be cut back
to avoid triggering such penalties, Employee’s benefits will be cut back in the
priority order Employee designates or, if Employee fails to promptly designate
an order, the priority order designated by the Company. If an amount in excess
of the limit set forth in this Section is paid to Employee, Employee must repay
the excess amount to the Company upon demand, with interest at the rate provided
in Code Section 1274(b)(2)(B). Employee and the Company agree to cooperate with
each other reasonably in connection with any administrative or judicial
proceedings concerning the existence or amount of golden parachute penalties on
payments or benefits Employee receives.
6.2 Exception. Section 6.1 shall apply only if it increases the net amount
Employee would realize from payments and benefits subject to Section 6.1, after
payment of income and excise taxes by Employee on such payments and benefits.
6.3 Determinations. The determination of whether the golden parachute penalties
under Code Section 280G and the provisions related thereto shall be made by
counsel chosen by Employee and reasonably acceptable to the Company. All other
determinations needed to apply this Section 6 shall be made in good faith by the
Company’s independent auditors.

 

8



--------------------------------------------------------------------------------



 



Section 7. General.
7.1 Confidentiality and Non-Competition Agreement. Employee and the Company
hereby ratify and re-affirm that certain Confidentiality and Non-Competition
Agreement dated January 26, 2005 (the “Confidentiality Agreement”).
7.2 No Conflict. Employee represents and warrants that he has not entered, nor
will he enter, into any other agreements that restrict his ability to fulfill
his obligations under this Agreement and the Confidentiality Agreement.
7.3 Governing Law. This Agreement shall be construed, interpreted and governed
by the laws of the State of New Jersey, without regard to the conflicts of law
rules thereof.
7.4 Binding Effect. This Agreement shall extend to and be binding upon Employee,
his legal representatives, heirs and distributees and upon the Company, its
successors and assigns regardless of any change in the business structure of the
Company.
7.5 Assignment. Neither this Agreement nor any of the rights or obligations
hereunder shall be assigned or delegated by any party without the prior written
consent of the other party.
7.6 Entire Agreement. Except for any stock option or stock award agreements
between the parties, this Agreement contains the entire agreement of the parties
with respect to the subject matter hereof. No waiver, modification or change of
any provision of this Agreement shall be valid unless in writing and signed by
both parties.
7.7 Waiver. The waiver of any breach of any duty, term or condition of this
Agreement shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or any other duty, term or condition of this
Agreement.
7.8 Severability. If any provision of this Agreement shall be unenforceable in
any jurisdiction in accordance with its terms, the provision shall be
enforceable to the fullest extent permitted in that jurisdiction and shall
continue to be enforceable in accordance with its terms in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby.
7.9 Conflicting Agreements. In the event of a conflict between this Agreement
and any other agreement between Employee and the Company, the terms and
provisions of this Agreement shall control.

 

9



--------------------------------------------------------------------------------



 



7.10 Resolution of Disputes. Any claim or controversy arising out of, or
relating to, this Agreement, other than with respect to the Confidentiality
Agreement, between Employee and the Company (or any officer, director, employee
or agent of the Company), or the breach thereof, shall be settled by arbitration
administrated by the American Arbitration Association under its National Rules
for the Resolution of Employment Disputes. Such arbitration shall be held in New
Jersey (or in such other location as the Company may at the time be
headquartered). The arbitration shall be conducted before a three-member panel.
Within fifteen (15) days after the commencement of arbitration, each party shall
select one person to act as arbitrator and the two selected shall select a third
arbitrator within ten (10) days of their appointment.
If the arbitrators selected by the parties are unable or fail to agree upon the
third arbitrator, the third arbitrator shall be selected by the American
Arbitration Association and shall be a member of the bar of the State of New
Jersey actively engaged in the practice of employment law for at least ten
years. The arbitration panel shall apply the substantive laws of the State of
New Jersey in connection with the arbitration and the New Jersey Rules of
Evidence shall apply to all aspects of the arbitration. The award shall be made
within thirty days of the closing of the hearing. Judgment upon the award
rendered by the arbitrators(s) may be entered by any Court having jurisdiction
thereof.
7.11 Notices. All notices pursuant to this Agreement shall be in writing and
shall be sent by prepaid certified mail, return receipt requested or by
recognized air courier service addressed as follows:
(i) If to the Company to:
Amicus Therapeutics, Inc.
6 Cedar Brook Drive
Cranbury, New Jersey 08512
(ii) If to Employee to:
John F. Crowley
15 Leonard Court
Princeton, New Jersey 08540
or to such other addresses as may hereinafter be specified by notice in writing
by either of the parties, and shall be deemed given three (3) business days
after the date so mailed or sent.

 

10



--------------------------------------------------------------------------------



 



7.12 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall together constitute one and
the same agreement.
[Signature Page Follows]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date fist
above written.

            /s/ John F. Crowley       JOHN F. CROWLEY        AMICUS
THERAPEUTICS, INC.
      By:   /s/ Donald J. Hayden, Jr.         Name:   Donald J. Hayden, Jr.     
  Title:   Lead Independent Director of the Board   

 

12